Name: 89/125/EEC: Commission Decision of 31 January 1989 approving a programme concerning the milk sector in Scotland pursuant to Council Regulation (EEC) No 355/77 (only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  processed agricultural produce;  regions of EU Member States
 Date Published: 1989-02-18

 Avis juridique important|31989D012589/125/EEC: Commission Decision of 31 January 1989 approving a programme concerning the milk sector in Scotland pursuant to Council Regulation (EEC) No 355/77 (only the English text is authentic) Official Journal L 046 , 18/02/1989 P. 0035 - 0036*****COMMISSION DECISION of 31 January 1989 approving a programme concerning the milk sector in Scotland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (89/125/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Council Regulation (EEC) No 1760/87 (2), and in particular Article 5 thereof, Whereas, on 11 February 1988, the British Government forwarded a programme for the milk sector in Scotland; whereas it submitted supplementary information on 29 August and 17 October 1988; Whereas the purpose of this program is to concentrate and reorientate the processing and marketing of drinking milk and of milk products in such a way as to increase the competitiveness of the sector and enhance the value of its products; whereas this programme constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas, in view of the situation on the milk market, approval of the programme may not extend to investment projects: - which provide for an increase in milk-processing capacity, unless such projects furnish evidence that equivalent capacity is being closed down, - which relate to the production of butter, whey powder, milk powder, butteroil, lactose, casein and caseinates, - which relate to the production of other products giving rise to EAGGF Guarantee Section expenditure which, given the market situation, cannot be justified; Whereas approval of the programme may not extend to investments concerning research and development; Whereas given the day to day delivery system existing in the programme area, the need to fund UHT milk-processing equipment has not been proved; Whereas approval of the programme may not extend to investments concerning milk collection; Whereas approval of the programme may not extend to investments for the manufacture of products such as certain types of cheeses for which there is already surplus production capacity within the European Community; Whereas approval of the programme may not extend to investments concerning products not listed in Annex II to the Treaty; Whereas the programme contains the details required under Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 thereof may be achieved in the sector processing and marketing milk and milk products in Denmark; whereas the time required for the execution of the programme does not exceed the period laid down in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the Scottish milk sector, forwarded by the British Government on 11 February 1988 and supplemented on 29 August and 17 October 1988 pursuant to Regulation (EEC) No 355/77, is hereby approved. 2. Approval shall not extend to projects which: - provide for an increase in milk-processing capacity, unless such projects furnish evidence that equivalent capacity is being closed down, - relate to the production of butter, whey powder, milk powder, butteroil, lactose, casein and caseinates, - relate to the production of other products giving rise to EAGGF Guarantee Section expenditure which, given the market situation, cannot be justified. 3. Approval of the programme shall not extend to investments concerning products not listed in Annex II to the Treaty, to investments concerning research and development, to milk collection or to the manufacture of products for which there is already surplus production capacity within the European Community, to UHT milk-processing equipment; Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 31 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.